Citation Nr: 0716562	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-05 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to restoration of a 20 percent evaluation for 
left knee arthritis, currently evaluated as 10 percent 
disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active duty from August to November 1950 and 
January 1951 to June 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Board notes that a private physician in a July 2004 
clinical report commented that the veteran is totally 
disabled from his service connected bilateral knee 
disability.  The Board construes this as a claim for a total 
rating based on individual unemployability due to service 
connected disabilities (TDIU).  This issue has not been 
addressed by the agency of original jurisdiction (AOJ) and is 
referred to the RO for appropriate consideration.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) and 
38 C.F.R. § 20.900(c).


FINDING OF FACT

The September 2004 rating decision reducing the rating for 
the veteran's left knee disability from 20 percent to 10 
percent was in compliance with all due process requirements 
and was based an April 2004 VA examination and the July 2004 
findings of a private physician, which both show improvement 
in the limitation of motion on extension to no more than 10 
degrees.  


CONCLUSION OF LAW

The RO's September 2004 decision reducing the rating of the 
veteran's left knee disability from 20 percent to 10 percent 
was supported by the evidence of record and in accordance 
with governing law and regulations, and restoration of the 20 
percent rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic 
Code 5261 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice requirements have been satisfied by virtue of a letter 
sent to the veteran in April 2004.  With respect to VA's duty 
to assist, the record reflects that the RO has attempted to 
obtain all of the veteran's medical records in connection 
with the appellant's claim.  The RO has contacted all of the 
medical providers listed by the appellant.  The veteran has 
been provided VA examination.  

The veteran's representative argues that the examiner at the 
VA examination in April 2004 did not have the veteran's 
claims file available.  It is not clear from a reading of the 
report if this certain.  Regardless, the Board recognizes 
that it is essential in the evaluation of a disability that 
each disability be viewed in relationship to its history.  
38 C.F.R. § 4.1.  In this case, the veteran reported his 
medical history sufficiently and the examiner took this into 
consideration when reporting the then current residuals.  The 
Board does not find that reviewing the case without a review 
of his printed history by the examiner would prejudice the 
veteran.  Further, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case the veteran's manifestations were 
adequately reported.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Background

Service connection was granted for bilateral knee arthritis 
in an August 1971 rating action.  A 20 percent evaluation was 
assigned, effective in July 1971.  

In February 2002, the RO granted separate evaluations for the 
bilateral knee disability.  A 20 percent evaluation was 
assigned to the left knee disability, effective in December 
2001.  A 10 percent evaluation was assigned to the right knee 
disability.  

The veteran underwent VA examination of the knees in April 
2004.

In June 2004, the RO proposed reduction of the 20 percent 
rating assigned the left knee disability to 10 percent. 

In September 2004, the RO reduced the evaluation for left 
knee arthritis to 10 percent, effective in December 2004.  

The veteran's representative argues that the April 2004 VA 
examination, for which the reduction was based on, was 
inadequate.  Furthermore, it is argued that material 
improvement in the disability was not shown. 

Legal Criteria and Analysis

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and a lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken, and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e).  When 
the evidence indicates that a condition has stabilized to the 
point that a particular rating has continued for a long 
period of time (five years or more), and an examination 
indicates improvement in the condition, the rating agency 
must review the entire record of examinations and the 
medical-industrial history in order to ascertain whether the 
recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  In arriving at a determination that there is 
material improvement in a physical or mental condition, the 
rating agency must consider whether the improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344.

When a veteran's disability rating is reduced by a RO without 
following the applicable regulations, the reduction is void 
ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 
(1999).

The provisions of 38 C.F.R. § 3.344(a) and (b) apply to 
ratings which have continued for long periods at the same 
level (five years or more).  They do not apply to 
disabilities which have not become stabilized and are likely 
to improve. Reexaminations disclosing improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344(c).

The 20 percent evaluation for the veteran's left knee 
disability was only in effect from December 2001 to December 
2004, less than 5 years; thus, the provisions of 38 C.F.R. § 
3.344 do not apply.  Regardless, the RO properly complied 
with 38 C.F.R. § 3.105(e) criteria pertaining to reductions.  
The provisions of 38 C.F.R. § 3.105(e) require that notice 
and an opportunity to respond be given to a veteran when the 
originating agency proposes the reduction of a rating.  The 
Board finds that the RO complied with the provisions of 
38 C.F.R. § 3.105(e) concerning the reduction of his 
evaluation.  The RO notified the veteran of the proposed 
reduction in a letter dated in June 2004.  The record 
indicates that the appellant submitted additional evidence in 
August 2004.  The reduction was not implemented until 
December 1, 2004.  Thus, all due process requirements under 
this provision were met.   

The veteran's focus, however, is not upon the procedures 
undertaken by the RO, but the substantive reasoning 
underlying its decision to reduce the evaluation for his 
service-connected left knee disability.

When the issue is whether the RO was justified in reducing a 
veteran's rating, the Board is required to establish, by a 
preponderance of the evidence and in compliance with 38 
C.F.R. § 3.344(a), that a rating reduction is warranted.  See 
Brown v. Brown, 5 Vet. App. 413 (1993).  Pursuant to 38 
C.F.R. § 3.344, the Board must (1) review the entire record 
of examinations and medical and industrial history to 
ascertain whether the examination or examinations on which 
the reduction was based were full and complete; (2) decline 
to use examinations which are less full and complete than 
those on which payments were authorized or continued; (3) not 
reduce an evaluation for a disability which is subject to 
periodic improvement on one examination except in cases where 
all the evidence clearly warrants a finding of material 
improvement; and (4) consider whether the evidence makes it 
reasonably certain that any improvement found will be 
maintained under the ordinary conditions of life.  Id. at 
419.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Separate diagnostic codes identify the various disabilities.

A veteran's disability will not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155.

Degenerative arthritis will be rated on the basis of 
limitation of motion of the affected part.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.

A 0 percent rating is warranted when leg flexion is limited 
to 60 degrees.  A 10 percent rating is warranted when it is 
limited to 45 degrees, and a 20 percent rating is warranted 
when it is limited to 30 degrees.  Diagnostic Code 5260.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Plate II shows 
that normal flexion and extension of the knee is from 0 
degrees to 140 degrees.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

As noted above, the veteran's representative argues that the 
April 2004 VA examination, for which the reduction was based 
on, was inadequate.  Furthermore, it is argued that material 
improvement in the disability was not shown.  

A 20 percent evaluation was assigned to the left knee 
disability based on VA examination conducted in January 2002.  
At the VA examination, left knee flexion was found to be from 
15 degrees extension to 110 degrees flexion.  There was no 
instability and the strength was 5/5.  There was a 
significant amount of crepitus.  X-rays revealed marked 
bilateral osteoarthritis involving the tri-compartment and 
chondrocalcinosis.

The RO reduced the veteran's disability based on a VA 
examination conducted in April 2004.  This examination report 
shows that the veteran's left knee range of motion on 
extension had increased.  The left knee motion was now shown 
to be from 10 degrees extension to 120 degrees flexion.  
There was pain noted on motion, as well as minimal anterior 
swelling.  X-rays revealed marked bilateral osteoarthritis 
involving the tri-compartment and chondrocalcinosis.

Additionally, a private physician in July 2004 noted that the 
veteran was able to flex the knee to 120 degrees.  The knee 
was stable to varus and valgus.  There was tenderness, pain 
and crepitation.  This physician concluded that the veteran 
was totally disabled as a result of the bilateral knee 
disability.

Based on the Board's review, it is apparent that there has 
been an appreciable change in the symptoms associated with 
the veteran's left knee disability since the grant of the 20 
percent rating in February 2002.  The April 2004 VA 
examination indicates that there has been improvement in the 
veteran's range of motion on extension as well as on flexion 
of the left knee.  Further, the private examination report 
also shows improvement in flexion.  This private physician 
does not comment on the degree of extension.  

In considering factors noted in Deluca, supra, the Board took 
into consideration the private physician's comment that the 
veteran is totally disabled because of his bilateral knee 
disability.  However, the report of the VA examinations 
belies such a conclusion.  At the VA examination conducted in 
April 2004, the veteran indicated that he was able to walk a 
mile.  Although his gait was slow, it was considered normal.  
There was no redness, deformity, or instability.  Moreover, 
the VA physician noted that there was no additional 
limitation caused by pain, fatigue, or lack of endurance 
following repetitive use.  In this regard, the rating 
schedule does not support a higher rating than 10 percent due 
to pain alone.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has reviewed the claims file and finds that the 
April 2004 VA examination that was the basis for the 
reduction was as full and complete as the earlier VA 
examination on which the increased rating was made.  The 
later examination provided sufficient evidence to allow 
evaluation of the veteran's left knee disability under all 
applicable diagnostic codes.  Neither it nor contemporaneous 
outpatient records showed limitation of motion to levels 
warranting a 20 percent rating (noted to be the bases for the 
February 2002 rating decision that increased the rating to 20 
percent).  Both the April 2004 VA examination and prior and 
subsequent medical evidence noted that the veteran does not 
have limitation of motion on extension to a point greater 
than 10 degrees.  Additionally, the records do not show the 
presence of any left knee instability warranting a separate 
rating under alternate Diagnostic Codes.  Thus, there is no 
basis for restoration of a 20 percent rating.

The Board concludes that the improvement shown warranted the 
reduction in the rating to 10 percent.  38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5261.

As the preponderance of the medical evidence of record 
supported the reduction proposed and implemented by the RO, 
and as the procedure followed by the RO was in compliance 
with regulatory criteria for rating reductions, the Board 
concludes that the reduction of the rating for the veteran's 
service connected left knee disorder from 20 percent to 10 
percent effective December 1, 2004 was proper, and that 
restoration of the 20 percent rating is not warranted.


ORDER

The appeal seeking restoration of a 20 percent rating for the 
veteran's left knee disorder effective December 1, 2004 is 
denied.




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


